DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-7, 9-10, 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the claim has been amended to include the subject matter from previous dependent claim 2 which was previously objected to (see non-final rejection dated 11/3/2020) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Upon updated search, no new prior was found to read on the claimed invention alone or in combination with previous art such as Kang (cited in non-final rejection dated 11/3/2020). 
Regarding new claim 15: the claim corresponds to the subject matter from previous dependent claim 4 rewritten into independent form including previous base claim 1 thus satisfying the previous objection (see non-final rejection dated 11/3/2020) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Upon updated search, no new prior was found to read on the claimed invention alone or in combination with previous art such as Kang (cited in non-final rejection dated 11/3/2020).
Regarding new claim 16: the claim corresponds to the subject matter from previous dependent claim 5 rewritten into independent form including previous base claim 1 thus satisfying the previous objection (see non-final rejection dated 11/3/2020) as being dependent upon a rejected base claim, but would be allowable if rewritten in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829